Citation Nr: 1008376	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  03-22 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disorder, claimed as chronic bladder infection, the result of 
prostate cancer.

2.  Entitlement to service connection for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1961 to 
October 1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  The appeal was remanded for additional development 
several times, most recently in March 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The March 2009 remand instructed the RO to determine the 
Veteran's current address by using all methods available.  
There have been multiple attempts to contact the Veteran by 
mail, and several attempts to contact him by telephone.  He 
has indicated that he wishes to pursue his claim, but does 
not want a VA examination, believing that it will make his 
conditions worse.  The duty to assist a Veteran is not a one 
way street, and the Veteran must keep VA apprised of his 
current address, and to attend scheduled VA examinations.  
While the Board errs as a matter of law when it fails to 
ensure compliance with its remand orders, in this case it 
appears that further scheduling of appointments for the 
Veteran appear to be futile based upon his statements and his 
non-compliance with many scheduled VA examinations.  However, 
it appears that the VA records in his claims folder may not 
be up-to-date.   On remand, the Veteran's current address 
must be obtained if possible, and if not possible, the RO 
should document its efforts in this regard.  If the current 
address is obtained, documents which were returned to sender 
must be resent to that address, including the March 2009 
Board decision. 

Additionally, as the Veteran has reviewed a VA examination, 
and since it appears he has occasionally sought medical 
treatment from VA, his current VA records should be obtained 
and associated with the claims folder.  At a September 2003 
RO hearing, the Veteran stated that he was receiving 
treatment at the VA hospital in Decatur.  On remand, the RO 
should contact this facility and attempt to obtain the 
Veteran's current and complete treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain and 
confirm the Veteran's current contact 
information, and update his claims 
folder and VACOLS.  If necessary, 
contact the Veteran's attorney, N. 
Presson, in Riverdale, Georgia, for a 
current address.  All attempts to 
locate the correct address for the 
Veteran must be documented in the 
record.

2.  Resend the March 2009 Board 
decision, as well as any other 
documents which were sent to the 
incorrect address.

3.  Attempt to obtain the Veteran's 
current and complete VA treatment 
records, if any exist.  Evidence of 
attempts to obtain these records should 
be associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

4.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

